Name: 2002/607/EC: Commission Decision of 23 July 2002 concerning protection measures relating to avian influenza in Chile (Text with EEA relevance) (notified under document number C(2002) 2832)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  America;  agricultural activity;  health;  animal product
 Date Published: 2002-07-24

 Avis juridique important|32002D06072002/607/EC: Commission Decision of 23 July 2002 concerning protection measures relating to avian influenza in Chile (Text with EEA relevance) (notified under document number C(2002) 2832) Official Journal L 195 , 24/07/2002 P. 0086 - 0087Commission Decisionof 23 July 2002concerning protection measures relating to avian influenza in Chile(notified under document number C(2002) 2832)(Text with EEA relevance)(2002/607/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(1) and (5) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(2), as last amended by Directive 96/43/EC(3), and in particular Article 18(1), (5) and (6) thereof,Whereas:(1) Chile has confirmed two outbreaks of highly pathogenic avian influenza on 2 July 2002 in poultry flocks in region V of Chile.(2) According to the provisions of Directives 97/78/EC and 91/496/EEC measures shall be taken if, in the territory of a third country, a disease referred to in Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community(4), as last amended by Commission Decision 2000/556/EC(5), or other diseases or any other phenomenon or circumstance liable to present a serious threat to animal or public health manifests itself or spreads.(3) Directive 82/894/EEC lists certain contagious animal diseases, such as avian influenza, which present a risk to the Community herd, notably by their spread as a result of trade and imports.(4) Chile has immediately informed the Commission about the outbreaks and the disease control measures taken.(5) Chilean veterinary services have stopped certifying as of 21 June 2002 for exports of live poultry and hatching eggs, live ratites and hatching eggs and fresh meat of poultry, ratites, wild and farmed feathered game, poultry meat preparations and poultrymeat products destined for the European Union in accordance with EU requirements.(6) However, one Member State has taken safeguard measures by banning all imports of live poultry, poultrymeat and poultrymeat products from Chile into its national territory including consignments on their way from Chile certified before 21 June 2002.(7) These consignments of fresh poultrymeat on their way from Chile to Europe can be accepted for importation as the Chilean authorities have given sufficient guarantees regarding the risk of disease introduction through these goods.(8) To harmonise the measures taken by Member States and for reasons of clarity and transparency, it is appropriate to temporarily suspend, in line with the action taken by Chile, the exportation of live poultry and hatching eggs, live ratites and hatching eggs and fresh meat of poultry, ratites, wild and farmed feathered game, poultrymeat preparations and poultrymeat products meat preparations consisting of or containing meat of the before mentioned species from Chile to the European Union.(9) Commission Decision 97/222/EC(6), as last amended by Decision 2002/184/EC(7), lays down the list of third countries from which Member States may authorise the importation of meat products and establishes treatment regimes in order to lower the risk of disease transmission via such products. The treatment that has to be applied to the product depends on the health status of the country of origin in relation to the species the meat is obtained from; therefore it is necessary to restrict imports of poultry meat products originating in Chile to those treated to a temperature of at least 70 °C.(10) For the purpose of this Decision meat of poultry, farmed and wild feathered game and ratites refers to meat for human consumption and excludes raw material for the manufacture of animal feedingstuffs and pharmaceutical or technical products for channelled imports.(11) The provisions of this Decision shall be reviewed in the light of the disease evolution and further information received from the Chilean authorities.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Member States shall prohibit the importation from the territory of Chile of live poultry and hatching eggs thereof, live ratites and hatching eggs thereof, fresh meat of poultry, ratites, farmed and wild feathered game, poultrymeat products and meat preparations consisting or containing meat of the abovementioned species except for raw material fulfilling the requirements of Chapter 10 of Annex I to Council Directive 92/118/EEC(8), as last amended by Decision 2001/7/EC(9).Article 2By derogation from Article 1 Member States shall authorise the importation of consignments of fresh meat of poultry, ratites, farmed and wild feathered game, poultrymeat products and poultrymeat preparations consisting or containing meat of the beforementioned species, which have already left Chile and are on their way to the European Union, if the meat was obtained from animals slaughtered before 21 June 2002 and they are accompanied by certificates which have been signed before 21 June 2002.Article 3By derogation from Article 1 Member States shall authorise the importation of poultrymeat products, when the poultrymeat contained in the meat product has undergone a specific treatment referred to under B, C or D in part IV of the Annex to Commission Decision 97/222/EC.Article 4The Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof.Article 5This Decision shall be reviewed in the light of the evolution of the disease before 20 September 2002.Article 6This Decision shall apply from 27 July 2002.Article 7This Decision shall apply until 1 January 2003.Article 8This Decision is addressed to the Member States.Done at Brussels, 23 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 31.1.1998, p. 9.(2) OJ L 268, 24.9.1991, p. 56.(3) OJ L 162, 1.7.1996, p. 1.(4) OJ L 378, 31.12.1982, p. 58.(5) OJ L 235, 19.9.2000, p. 27.(6) OJ L 98, 4.4.1997, p. 39.(7) OJ L 61, 2.3.2002, p. 61.(8) OJ L 62, 15.3.1993, p. 49.(9) OJ L 2, 5.1.2001, p. 27.